Name: Commission Implementing Decision (EU) 2019/974 of 12 June 2019 approving the national programmes to improve the production and marketing of apiculture products submitted by the Member States under Regulation (EU) No 1308/2013 of the European Parliament and of the Council (notified under document C(2019) 4177)
 Type: Decision_IMPL
 Subject Matter: economic geography;  agricultural policy;  economic policy;  cooperation policy;  European construction;  farming systems;  marketing;  agricultural activity
 Date Published: 2019-06-14

 14.6.2019 EN Official Journal of the European Union L 157/28 COMMISSION IMPLEMENTING DECISION (EU) 2019/974 of 12 June 2019 approving the national programmes to improve the production and marketing of apiculture products submitted by the Member States under Regulation (EU) No 1308/2013 of the European Parliament and of the Council (notified under document C(2019) 4177) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (c) of the first paragraph of Article 57 thereof, Whereas: (1) Pursuant to Article 55 of Regulation (EU) No 1308/2013, all the Member States sent the Commission their triennial national programmes for the production and marketing of apiculture products for the 2020, 2021 and 2022 apiculture years. (2) The 28 programmes meet the goals of Regulation (EU) No 1308/2013, and contain the information required by Article 4 of Commission Implementing Regulation (EU) 2015/1368 (2). (3) The Union contribution to each national programme is to be decided in accordance with Article 55(2) of Regulation (EU) No 1308/2013 and Article 4 of Commission Delegated Regulation (EU) 2015/1366 (3). (4) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The national programmes for the production and marketing of apiculture products for the 2020, 2021 and 2022 apiculture years submitted by Belgium, Bulgaria, Czechia, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved. Article 2 The Union contribution to the national programmes referred to in Article 1 shall be limited to the maximum amounts as laid down in the Annex for the 2020, 2021 and 2022 apiculture years. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 June 2019. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2015/1368 of 6 August 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector (OJ L 211, 8.8.2015, p. 9). (3) Commission Delegated Regulation (EU) 2015/1366 of 11 May 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector (OJ L 211, 8.8.2015, p. 3). ANNEX Amount of the Union contribution to the national apiculture programmes for the 2020, 2021 and 2022 apiculture years (EUR) 2020 apiculture year 2021 apiculture year 2022 apiculture year Belgium 160 330 160 400 160 255 Bulgaria 1 635 982 1 636 211 1 636 134 Czechia 1 266 168 1 266 168 1 266 168 Denmark 175 240 163 641 146 265 Germany 1 656 621 1 656 621 1 656 621 Estonia 100 000 100 000 100 000 Ireland 45 000 45 000 45 000 Greece 3 235 867 3 237 292 3 234 354 Spain 5 634 999 5 635 000 5 634 999 France 3 454 130 3 455 651 3 452 515 Croatia 1 000 850 1 001 291 1 000 382 Italy 3 544 718 3 546 279 3 543 060 Cyprus 100 000 100 000 100 000 Latvia 207 500 207 500 248 398 Lithuania 486 900 487 114 486 672 Luxembourg 15 337 15 344 15 330 Hungary 3 120 330 3 121 704 3 118 871 Malta 8 333 8 333 8 333 Netherlands 190 000 190 000 190 000 Austria 880 301 880 688 879 889 Poland 3 937 807 3 939 541 3 935 966 Portugal 1 750 000 1 750 000 1 750 000 Romania 5 248 731 5 251 043 5 246 276 Slovenia 380 000 380 000 380 000 Slovakia 734 909 735 232 734 565 Finland 140 500 140 500 140 500 Sweden 330 857 330 857 330 857 United Kingdom 558 590 558 590 558 590 EU-28 40 000 000 40 000 000 40 000 000